department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service rs p o box i cincinnati oh legend b state c date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on c under the laws of the state of b your articles of incorporation state that you are organized for the administration and operation of property owned on a condominium basis or by a homeowner sic association your bylaws state that each unit owner is a member the membership terminates upon the sale_or_other_disposition of the member’s unit at which time the new owner shall automatically become a member members are required to pay monthly dues which covers current and future maintenance_expenses there are three buildings in your condominium complex with a total of seven units you indicated that each of the seven units has an equal ownership_interest in the common elements of the condominium complex you provided a list of your activities and percentage of time spent on each your activities include quarterly meetings annual meetings monthly bookkeeping _ and acquiring bids the meetings you hold address the homeowners’ concerns these concerns include but are not limited to lot lawn maintenance snow removal and building repairs maintenance unit owners share ideas involving any maintenance or budgetary expense issues the monthly unit owner dues are used for current expenses with _ percent of the dues each year accruing for any future major capital expenditures the treasurer and or president pay monthly expenses and track monthly income of each unit owner’s association dues your revenue comes from the unit owners’ monthly dues your current expenditures include lot lawn care snow removal electricity and garbage future expenses include major capital improvements such as building repairs and maintenance law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder revrul_58_589 1958_2_cb_266 sets forth the criteria for exemption under sec_501 of the code and provides that a club must have a membership of individuals personal contacts and fellowship a commingling of members must play a material part in the activities of the organization revrul_69_635 1969_2_cb_126 holds that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 of the code the rendition of automobile services was not in the nature of pleasure and recreation within the meaning of sec_501 and commingling of members did not play a material part in the activities of the organization revrul_75_494 1975_2_cb_214 states that a club providing social and recreational facilities whose membership is limited to homeowners of a housing development will be precluded from qualifying for exemption under sec_501 of the code by owning and maintaining residential streets enforcing restrictive covenants or providing residential fire and police protection and trash collection service application of law your primary activity is coordinating and providing homeowners with lot lawn maintenance snow removal building repairs and maintenance a social_club is not organized for exempt purposes if it provides services to members rather than social activities you are not operating for pleasure recreation and other non-profitable purposes precluding you from exemption under sec_501 of the code to be operated for the purposes described in sec_501 of the code an organization must promote fellowship as a social_club a social_club is generally denoted as having membership and personal contact comingling fellowship and the sharing of interests and goals therefore the commingling of the members must play a material part in the life of a tax-exempt social_club as described in revrul_58_589 and in your case membership is automatic based on ownership in a condominium unit in your development it is not evident that your meetings promote fellowship comingling or personal contact between members accordingly you do not qualify for exemption under sec_501 as stated in revrul_75_494 an organization that maintains residential property and administers covenants for preserving the architecture and appearance of a housing development may not qualify under sec_501 of the code since your primary objective is to oversee maintenance and provide adequate reserves for repair and replacements of the elements of the property you do not qualify for exemption under sec_501 letter rev catalog number 47628k conclusion based on the information provided we conclude that you are not organized or operated for pleasure recreation or other non-profitable purposes and there is no commingling of your members accordingly you do not qualify for recognition of exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47628k where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
